Citation Nr: 1206447	
Decision Date: 02/21/12    Archive Date: 03/01/12

DOCKET NO.  09-03 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 percent disabling for osteoarthritis of the lumbar spine.

2.  Entitlement to an initial evaluation in excess of 10 percent disabling for left lumbar radiculopathy associated with osteoarthritis of the lumbar spine.

3.  Entitlement to an initial evaluation in excess of 10 percent disabling for right lumbar radiculopathy associated with osteoarthritis of the lumbar spine.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from August 1954 to January 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (RO) in St. Petersburg, Florida.

In an August 2007 rating decision, the RO implemented the Board's June 2007 grant of service connection for lumbar spine osteoarthritis, and a 10 percent disability evaluation was assigned, from February 19, 2003.  In a January 2008 rating decision the evaluation of the Veteran's lumbar spine osteoarthritis was increased to 20 percent disabling, effective April 6, 2007.  In February 2008, the Veteran filed a notice of disagreement with the evaluations assigned for the relevant periods, asserting entitlement to an, "Earlier Effective Date for 20% rating for Osteoarthritis of the lumbar spine back to 2/19/2003" adding that "the rating should have been granted at a percentage greater than 20%".  Thus, the Veteran took issue with the initial 10 percent disability rating assigned, prior to April 6, 2007, as well as the 20 percent assigned thereafter, and is presumed to be seeking the maximum benefits available under the law.  AB v. Brown, 6 Vet. App. 35 (1993). 

In a June 2008 rating decision, the RO noted that the Veteran is, "claiming that the increased evaluation from 10 percent to 20 percent should have been effective 02-19-03 which is the date you initially filed a claim for service connection for your low back," adding that "there is no evidence showing a 20 percent evaluation is warranted from 2003 to September 2007."  In light of these findings, coupled with the RO's July 2008 notification to the Veteran that he had one year in which to appeal the decision in that regard and the Veteran's reasonable reliance thereon, Transcript at 5 (2010), and despite the fact that a statement of the case was issued in September 2008, the Board finds the January 2009 VA Form 9 perfected an appeal in regard to the initial 10 percent evaluation assigned for lumbar spine osteoarthritis, prior to April 6, 2007, and the 20 percent assigned thereafter.  Consequently, the Board finds that the entire period is properly on appeal.  

The Veteran testified before the undersigned Veterans Law Judge in September 2010.  A transcript of the hearing has been associated with the claims file.  

This case was previously before the Board in November 2010 when it was remanded for further development.  Subsequently, in December 2011, the RO granted entitlement to an initial evaluation of 40 percent disabling for osteoarthritis of the lumbar spine, and 10 percent disabling for right lumbar radiculopathy and 10 percent disabling for left lumbar radiculopathy as neurological manifestations of the Veteran's lumbar spine disability.  The Board notes that as the Veteran remains presumed to be seeking the maximum benefits available under the law and as the right and left lumbar radiculopathies are neurological manifestations of the Veteran's lumbar spine disability, these evaluations are on appeal as characterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

In a statement received in February 2012, the Veteran indicated that he was "not appealing the rating given to me as outlined in the VA letter cited in paragraph (1) above."  The Board notes that this appears to be in reference to issue number one of the Supplemental Statement of the Case dated in December 2011 which reads evaluation of osteoarthritis of the lumbar spine, claimed as back injury initially evaluated as 10 percent disabling and issue number one of the RO rating decision dated in December 2011 which indicates evaluation of osteoarthritis of the lumbar spine, claimed as back injury, which is currently 10 percent disabling, is increased to 40 percent effective February 19, 2003 and a 40 percent evaluation is assigned from September 26, 2003.  The Veteran made no comment in the February 2012 statement on issue number two which indicates evaluation of lumbar spine prior to April 6, 2007 in both the Supplemental Statement of the Case and RO rating decision dated in December 2011.  As issues number one and two, as listed on the Supplemental Statement of the Case and the RO rating decision, represent two components of the same rating they have been listed together on the first page and as the Veteran has not indicated a desire to withdraw both components of the rating, the Board finds that the issue remains on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Prior to September 26, 2003, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and associated neurologic manifestations were not shown.

2.  Beginning September 26, 2003, unfavorable ankylosis of the entire thoracolumbar spine, incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and neurological impairment relating to bowel or bladder were not shown.

3.  Beginning September 26, 2003, no more than mild incomplete paralysis of the left sciatic nerve has been shown.

4.  Beginning September 26, 2003, no more than mild incomplete paralysis of the right sciatic nerve has been shown.

5.  The Veteran's service-connected disabilities include bilateral heating loss, currently evaluated as 60 percent disabling; osteoarthritis of the lumbar spine, currently evaluated as 40 percent disabling; post operative residuals of subtotal thyroidectomy for toxic goiter, currently evaluated as 10 percent disabling; tinnitus, currently evaluated as 10 percent disabling; left lumbar radiculopathy, currently evaluated as 10 percent disabling; and right lumbar radiculopathy, currently evaluated as 10 percent disabling.  

6.  The Veteran's service-connected disabilities preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for osteoarthritis of the lumbar spine have not been met during any period on appeal.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.2, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237-5243 (2003, 2011).

2.  The criteria for an evaluation in excess of 10 percent for left lumbar radiculopathy have not been met at any point since September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1 , 4.7, 4.124a, Diagnostic Code 8520 (2011). 

3.  The criteria for an evaluation in excess of 10 percent for right lumbar radiculopathy have not been met at any point since September 26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.124a, Diagnostic Code 8520 (2011). 

4.  The criteria for an award of TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran submitted relevant private records from Dr. F.J.B., and was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded VA medical examinations in September 2007, March 2010, and December 2010 and a VA medical opinion was obtained in February 2011.  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.  

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actually knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's lumbar spine disability was more severe than initially evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked.  The Veterans Law Judge specifically asked the Veteran where he received his treatment, and the Veteran responded that he received all treatment at VA.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is possible, however, for a Veteran to have separate and distinct manifestations attributable to the same injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an initial evaluation in excess of 40 percent disabling for osteoarthritis of the lumbar spine, entitlement to an initial evaluation in excess of 10 percent disabling for left lumbar radiculopathy, and entitlement to an initial evaluation in excess of 10 percent disabling for right lumbar radiculopathy.  The Veteran is currently in receipt of a 40 percent evaluation for osteoarthritis of the lumbar spine pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5292, effective February 19, 2003, and Diagnostic Code 5242, effective September 26, 2003, and in receipt of separate 10 percent evaluations for left and right lumbar radiculopathy associated with osteoarthritis of the lumbar spine, pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8520, effective September 26, 2003.

The Board notes that VA promulgated regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  During the pendency of the appeal, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.  The old and new criteria are for consideration.

Effective from September 23, 2002, through September 25, 2003, the rating criteria provided as follows:

Under Diagnostic Code 5292, limitation of motion of the lumbar spine is assigned a 10 percent rating for slight limitation of motion, a 20 percent rating is assigned for moderate limitation of motion, and a maximum schedular rating of 40 percent is assigned for severe limitation of motion.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 provided that intervertebral disc syndrome (preoperatively or postoperatively) was to be rated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate ratings of its chronic orthopedic and neurologic manifestations along with ratings for all other disabilities, whichever method results in the higher rating.  Diagnostic Code 5293 provided a 10 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

Notes following Diagnostic Code 5293 provided guidance in rating intervertebral disc syndrome.  Note (1) provided that, for purposes of ratings under Diagnostic Code 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.  Note (2) provide that, when evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Note (3) provide that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, rate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher rating for that segment.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5295, a 10 percent rating is assigned for lumbosacral strain with characteristic pain on motion.  If there is lumbosacral strain with muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in the standing position, a 20 percent evaluation is in order.  A maximum schedular rating of 40 percent is awarded when lumbosacral strain is severe, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.

Beginning September 26, 2003, the rating criteria provided as follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  Intervertebral disc syndrome is Diagnostic Code 5243.

Effective September 26, 2003, the general rating formula provides for the following disability ratings for diseases or injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  It applies to Diagnostic Codes 5235 to 5243 unless the disability rated under Diagnostic Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.

For purposes of this case, the Board notes that under the general rating formula for diseases and injuries of the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine;

4) 40 percent - Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine;

5) 50 percent - Unfavorable ankylosis of the entire thoracolumbar spine; and

6) 100 percent - Unfavorable ankylosis of the entire spine.

Note (1): to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2) provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Diagnostic Codes for the spine are as follows: 5235 Vertebral fracture or dislocation; 5236 Sacroiliac injury and weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal stenosis; 5239 Spondylolisthesis or segmental instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 Degenerative arthritis of the spine (see also Diagnostic Code 5003); 5243 Intervertebral disc syndrome.

Diagnostic Code 5243 (effective September 26, 2003) provides that intervertebral disc syndrome is to be rated either under the General Rating Formula for Diseases and Injuries of the Spine, outlined above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (effective September 26, 2003) provides a 10 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a 60 percent disability rating for intervertebral disc syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 2003) provides that, for purposes of ratings under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2) provides that, if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment is to be rated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. §  4.71a.

Incomplete and complete paralysis of the sciatic nerve are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is warranted where there is mild incomplete paralysis of the sciatic nerve.  A 20 percent evaluation is warranted where there is moderate incomplete paralysis of the sciatic nerve.  A 40 percent evaluation is assigned where there is moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent evaluation is warranted where there is severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation is assigned where there is complete paralysis of the sciatic nerve where the foot dangles and drops, there is no active movement possible of muscles blow the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

A January 1996 x-ray of the lumbar spine revealed mild to moderate osteoarthritis and a February 1996 Magnetic Resonance Imaging (MRI) scan of the lumbar spine revealed diffuse annular bulge at the L3-4, L4-5, and L5-S1 levels with no evidence of focal disc herniations or spinal stenosis.  

An x-ray of the lumbar spine dated in June 1998 revealed mild to moderate osteoarthritis of the facets and degenerative changes of the vertebrae.  

In a statement dated in April 2003 Dr. R.B. reported that the Veteran had complained of persistently recurring back pain.  Review of medical information dated 1955 and 1996 revealed arthritis and multiple bulging discs of the lumbar spine.  It was noted that the Veteran's back condition was as likely as not the result of trauma from a parachute landing in service.

The Veteran was afforded a VA Compensation and Pension (C&P) spine examination in September 2007.  The Veteran reported that he was in pain all of the time and that standing was limited due to back pain.  He indicated that he has to change positions while sitting every few minutes due to the back pain and that he is using boards between the box spring and the mattress of his bed.  The Veteran reported that he has less range of motion of the lumbar area in the prior 12 months and that he had to have changes in his pain medication due to increased back pain within the prior twelve months.  He stated that the lower back pain has increased with intensity within the prior twelve months and that he is now using an abdominal binder to relieve pressure on his lower back.  He used icy/hot patches to the lower back to help manage the lower back pain and uses a device in his chair for lower back massage to help reduce lumbar area pain.  He reported that he was limited to swimming for exercise and that he has been on pain medication for 12 years to help control the back pain.

Medical history was noted to reveal fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was in the lumbar region and was brought about by any activity that involved that region.  The pain was constant, sharp and severe.  The pain was daily and radiated down the back of both legs to all toes.  The radiating pain was noted to be intermittent and sharp.

Physical examination revealed that the Veteran had spasm, guarding, and pain with motion in the thoracic sacrospinalis bilaterally.  There was objective evidence of tenderness in the left thoracic sacrospinalis but not the right.  There was no objective evidence of any atrophy or weakness.  Muscle spasms, localized tenderness and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.  

Inspection of the spine revealed normal in posture, head position, symmetry in appearance, and gait.  There were no abnormal spinal curvatures.

Motor examination revealed hip flexion of 4/5 bilaterally, hip extension of 4/5 bilaterally, and knee extension of 4/5 bilaterally.  Ankle dorsiflexion, ankle plantar flexion, and great toe extension were 5/5 bilaterally.  There was normal muscle tone and no atrophy.  Sensory examination revealed vibration, pain, light touch, and position senses to be 2/2 bilaterally.  Reflex examination revealed knee jerk, ankle jerk, and plantar flexion to be normal bilaterally.  

The range of motion of the thoracolumbar spine was forward flexion of 0 to 45 degrees with pain beginning at 25 degrees, extension of 0 to 15 degrees with pain beginning at 15 degrees, right and left lateral bend of 0 to 30 degrees with pain beginning at 15 degrees, and lumbar rotation of 0 to 30 degrees with pain beginning at 30 degrees.  The examiner noted that there was impaired joint range of motion caused by pain and that there was no additional range of motion loss due to fatigue, lack of endurance, or lack of coordination.  There was lumbar spasm at the mid spinous process and guarding of movement during range of motion testing.  Sensation was noted to be normal to light touch and pinprick.  

Lasegue's sign was positive bilaterally.  Right and left straight leg raise was to 45 degrees with pain at 25 degrees.

A lumbar x-ray dated in September 2007 revealed disc disease at L5-S1, spina bifida occulta at L5; and mild to moderate osteoarthritis of the lumbar vertebrae; and bilateral lower extremity radiculopathy per the Veteran's statement.

The Veteran was diagnosed with lumbar disc disease, L5-S1; spina bifida occulta at L5, and mild to moderate osteoarthritis of the vertebrae and degenerative changes of the facets.

The Veteran was afforded a VA C&P spine examination in March 2010.  The Veteran reported that he has pain rated as 8 out of 10 and that he stopped working two years prior.  The examiner noted that the only note regarding the Veteran's back since the Veteran's prior examination was dated in February 2010 and revealed that the Veteran had shooting pain down his legs that was moderate to severe and had been occurring for about a month.  The Veteran had no precipitating event and was unaware of any exacerbating event.  The pain was symmetrical and relieved by sitting. 

There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was a history of fatigue, decreased motion, stiffness, weakness, spasms, and pain.  The pain was lumbar in location and was described as a constant ache, sharp that was moderate to severe.  The duration was constant and the frequency was daily.  There was shooting pain running down the back of both legs to the right and left foot that happened several times an hour.  The Veteran was noted to have incapacitating episodes of spine disease.  The Veteran reported that he had two episodes a month that last several hours.  The Veteran had a cane and could walk 200 to 300 yards without rest.

Inspection of the spine revealed normal posture, normal head position, and symmetry in appearance.  The Veteran had an abnormal gait of leaning on a cane.  There were no abnormal spinal curvatures.

Examination of the muscles of the thoracic sacrospinalis revealed objective evidence of spasm and pain with motion bilaterally.  There was no atrophy, guarding, tenderness, or weakness.  There was no muscle spasm, tenderness, or guarding severe enough to be responsible for abnormal spinal contour.

Detailed motor examination revealed hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension of 5/5 bilaterally.  Muscle tone was normal and there was no atrophy.  Detailed sensory examination revealed pain, light touch, and position sensation of 2/2 bilaterally.  Reflex examination revealed hypoactive (1+) knee jerk bilaterally and normal (2+) ankle jerk and plantar flexion bilaterally.

Range of motion testing revealed flexion of 0 to 45 degrees, extension of 0 to 15 degrees, left lateral flexion of 0 to 30 degrees, right lateral flexion of 0 to 30 degrees, left lateral rotation of 0 to 30 degrees, and right lateral rotation of 0 to 30 degrees.  There was objective evidence of pain following repetitive motion.  There was no additional limitation s after three repetitions of the range of motion.

Lasegue's sign was positive in the right and left and right and left leg lift were 30 degrees with lumbar pain.  Waddells was negative.

An x-ray of the spine dated in February 2010 revealed multilevel degenerative changes throughout the spine, most advanced at the L4-L5 and L5-S1 levels.  Advanced degenerative changes were also seen along the lower thoracic spine.  The degenerative changes were noted to have progressed minimally since 2007.

The Veteran was diagnosed with multilevel lumbar disc disease and bilateral lower extremity radiculopathy.

At a hearing before the undersigned Veterans Law Judge the Veteran indicated that he used a cane and that he took pain pills to control his spine symptoms. 

In December 2010 the Veteran was afforded a VA C&P spine examination.  The Veteran reported that pain was aggravated by bending, lifting, coughing, sneezing, and walking on uneven ground.  The Veteran found relief with rest and elevation on a hard bed and medication.  He occasionally used local heat and off and on wore a back brace.  The Veteran was prescribed hydrocodone for the pain.  He was noted to have severe flare-ups every one to two months and that the duration of the flare-up was one to two weeks.  There were no precipitating events and the flare-ups were alleviated with rest, elevation and pain medication.  During a flare-up the Veteran was noted to have marked restriction of all activity and to be confined to bed.

There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, fecal incontinence, obstipation, numbness, paresthesias, or falls.  There was a history of urinary frequency of every two to three hours, nocturia of one voiding per night, erectile dysfunction, leg or foot weakness, and unsteadiness.  The Veteran had a history of fatigue, decreased motion, stiffness, spasm, and mid lumbar spine pain.  The pain was stabbing, constant, and moderate.  The pain was daily and radiated to the posterior aspect of the bilateral lower extremities.  The radiating pain was noted to be shooting in nature.  The Veteran was noted to use a cane and a brace.  He was able to walk one quarter of a mile.

Physical examination revealed normal posture and head position, and there was symmetry in appearance.  The gait was abnormal with slow short steps on a wide base using a cane in the left hand.  There was no gibbus, kyphosis, lumbar lordosis, reverse lordosis, list, scoliosis, or ankylosis.  There was lumbar flattening.  There was no spasm, atrophy, or weakness.  There was guarding, pain with motion, and tenderness bilaterally.  The muscle spasm, localized tenderness, and guarding were not severe enough to be responsible for abnormal gait or abnormal spinal contour.

Range of motion testing revealed flexion of 0 to 45 degrees, extension of 0 to 20 degrees, left lateral flexion of 0 to 10 degrees, right lateral flexion of 0 to 10 degrees, left lateral rotation of 0 to 15 degrees, and right lateral rotation of 0 to 15 degrees.  There was objective evidence of pain following repetitive motion.  There was additional limitation after three repetitions of range of motion.  After three repetitions flexion was 0 to 30 degrees, extension was 0 to 15 degrees, left lateral flexion was 0 to 10 degrees, right lateral flexion was 0 to 10 degrees, left lateral rotation was 0 to 15 degrees, and right lateral rotation was 0 to 15 degrees.

Reflex examination revealed normal abdominal, knee jerk, ankle jerk, and plantar flexion.  Sensory examination revealed normal vibration, position, pain, and light touch sense bilaterally.  There were no dysesthesias bilaterally.  Motor examination revealed active movement against full resistance (5/5) for hip flexion, hip extension, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension, bilaterally.  Muscle tone was normal and there was no atrophy.  Lasegue's sign was positive bilaterally.  There was back pain on rotation of hips in both flexion and extension.  Straight leg raising test was to 30 degrees bilaterally.  There was slow gait on a wide base.

X-rays dated in December 2010 revealed multilevel degenerative disc disease, most advanced at L4-L5 and L5-S1.  Moderate degenerative changes were seen in the lower thoracic spine.  There was a suggestion of facet joint degenerative changes along the mid to lower lumbar spine.  There was mild calcification of the abdominal aorta.

The Veteran was diagnosed with lumbar spine osteoarthritis with multilevel degenerative disc disease.  The Veteran was noted to have been bed ridden for three weeks in October / November of that year forcing him to scale back all activities afterwards.  The Veteran's frequent severe flare-ups were noted to significantly impact his ability to maintain full-time employment, and jeopardized his part-time employment with frequent unscheduled absences.

In an addendum dated in February 2011 the examiner rendered the opinion that the Veteran's disabilities due to functional impairments discussed in the December 2010 examination and the Veteran's frequent severe flare-ups prevent him from maintaining full-time employment and jeopardize his ability to successfully satisfy his part-time position due to frequent unscheduled absences.

The Board finds that entitlement to an evaluation in excess of 40 percent disabling is not warranted prior to September 26, 2003.  Prior to September 26, 2003, the Veteran's osteoarthritis of the lumbar spine manifested persistently recurring back pain and multiple bulging discs.  However, prior to September 26, 2003, the Veteran's osteoarthritis of the lumbar spine did not manifest incapacitating episodes that required bed rest prescribed by a physician and treatment by a physician.  In addition, the Board notes that an evaluation of 40 percent disabling represents the maximum evaluation available under Diagnostic Codes 5292 and 5295.  As such, entitlement to an evaluation in excess of 40 percent disabling for osteoarthritis of the lumbar spine is not warranted prior to September 26, 2003.

The Board further notes that prior to September 26, 2003, there is no evidence that the Veteran's osteoarthritis of the lumbar spine manifested any associated neurologic manifestations.  As such, an evaluation for a separated compensable evaluation for separate neurologic manifestations for the period prior to September 26, 2003, is not warranted.  See 38 C.F.R. § 4.71a, Notes 2 and 3 (2003).

The Board finds that entitlement to an evaluation in excess of 40 percent disabling for the orthopedic manifestations of the Veteran's osteoarthritis of the lumbar spine is not warranted for the period beginning September 26, 2003.

Beginning September 26, 2003, the Veteran's osteoarthritis of the lumbar spine did not manifest any ankylosis.  Although the Veteran's lumbar spine disability manifested associated neurological symptoms since September 26, 2003, the Board notes that the Veteran has been awarded separate compensable evaluations regarding these symptoms.  As there is no evidence that the Veteran has been incapacitated with bed rest prescribed by a physician, entitlement to an evaluation under Diagnostic Code 5293 (in effect from September 23, 2002 through September 25, 2003) or Diagnostic Code 5243 (effective September 26, 2003) based upon incapacitating episodes is not warranted.

As such, entitlement to an evaluation in excess of 40 percent disabling for any period of time on appeal for the orthopedic manifestations of osteoarthritis of the lumbar spine is denied.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board notes that beginning September 26, 2003, the RO granted separate compensable evaluations of 10 percent disabling for right and left lumbar radiculopathy pursuant to 38 C.F.R. § 4.71a, Note 1 to the general rating formula for diseases and injuries of the spine.

The Board finds that entitlement to an initial evaluation in excess of 10 percent disabling for right lumbar radiculopathy and/or left lumbar radiculopathy is not warranted.  Since September 26, 2003, the Veteran's right and left lumbar radiculopathy have not manifested moderate incomplete paralysis of the sciatic nerve.  Examinations in September 2007, March 2010, and December 2010 revealed normal sensory examination and no more than mild motor and reflex dysfunction.  As such, entitlement to an initial evaluation in excess of 10 percent disabling for right lumbar radiculopathy and entitlement to an initial evaluation in excess of 10 percent disabling for left lumbar radiculopathy is denied.

Finally, the Board has considered whether the Veteran's claims warrant referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In Thun the Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Board is aware of the reports regarding the impact of the Veteran's disabilities on his ability to work.  However, the Veteran does not meet the schedular criteria for a higher initial evaluation for either the orthopedic manifestations of his osteoarthritis of the lumbar spine or the associated neurological symptoms.  

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as frequent periods of hospitalization related to the service-connected disabilities at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  The Veteran has not required frequent periods of hospitalization related to any service-connected disability at issue.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.

III.  TDIU

The Veteran seeks entitlement to a TDIU.  Initially the Board notes that the Veteran in a statement received in March 2011 indicated that he was not claiming or requesting consideration for TDIU.  Subsequently, in a statement received in February 2012, the Veteran indicated that he did not wish to withdraw the issue of entitlement to a TDIU.  As such, affording the Veteran the benefit of the doubt, the Board finds that the issue of entitlement to a TDIU remains on appeal.

Total disability is considered to exist when there is any impairment that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2). 

The law also provides that a total disability rating based on individual unemployability due to service-connected disability may be assigned where the Veteran is rated at 60 percent or more for a single service-connected disability, or rated at 70 percent for two or more service-connected disabilities and at least one disability is rated at least at 40 percent, and when the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Factors to be considered are the Veteran's education and employment history and loss of work-related functions due to pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991). 

Individual unemployability must be determined without regard to any non-service-connected disabilities or the Veteran's advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2011) (age may not be a factor in evaluating service-connected disability or unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran's service-connected disabilities include the following: bilateral heating loss, evaluated as noncompensably disabling, effective February 26, 2001, 20 percent disabling, effective August 28, 2001, 40 percent disabling, effective May 26, 2004, and 60 percent disabling, effective August 26, 2009; osteoarthritis of the lumbar spine, evaluated as 40 percent disabling, effective February 19, 2003; post operative residuals of subtotal thyroidectomy for toxic goiter, evaluated as 10 percent disabling, effective June 12, 1995; tinnitus, evaluated as 10 percent disabling, effective June 10, 2003; left lumbar radiculopathy, evaluated as 10 percent disabling, effective September 26, 2003; and right lumbar radiculopathy, evaluated as 10 percent disabling, effective September 26, 2003.  The RO assigned a combined disability evaluation of 90 percent, effective August 26, 2009, for these service-connected disabilities.

Based upon the above, the Board finds that the Veteran meets the schedular criteria for a TDIU beginning June 10, 2003.  See 38 C.F.R. § 4.16, 4.25.

At a VA medical examination in December 2010, the Veteran reported that he was employed part-time as a Professor of Business Administration.  The Veteran indicated that he was required to cancel classes on three occasions, was bed ridden for three weeks in October to November, and had to scale back all activities thereafter.  The examiner rendered the opinion that the Veteran's frequent severe flare-ups significantly impact his ability to maintain full-time employment, and jeopardize his part-time employment with frequent unscheduled absences.

In February 2011 a VA medical opinion was requested regarding whether the Veteran's disabilities prevent him from securing and following substantially gainful employment consistent with the Veteran's education and work background.  The examiner rendered the opinion that based upon the Veteran's disabilities due to the functional impairments outlined in the examination of December 2010, discussed above, the Veteran's severe flare-ups prevent him from maintaining full-time employment and also jeopardize his ability to successfully satisfy his part-time position due to frequent unscheduled absences.

The Board finds that entitlement to a TDIU is warranted.  As discussed above, the evaluations of the Veteran's service connected disabilities meet the schedular criteria for a TDIU.  A VA medical opinion, dated in February 2011, indicates that the Veteran's service-connected disabilities prevent the Veteran from maintaining full-time employment and jeopardize his ability to successfully satisfy part-time employment.  The Board notes that although it appears that the Veteran has marginal employment as a part-time professor, marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  As the Veteran's service connected disabilities prevent the Veteran from securing and following a substantially gainful occupation, entitlement to a TDIU is granted.


ORDER

Entitlement to an initial evaluation in excess of 40 percent disabling for osteoarthritis of the lumbar spine, is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for left lumbar radiculopathy, is denied.

Entitlement to an initial evaluation in excess of 10 percent disabling for right lumbar radiculopathy, is denied.

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


